Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 1 of 9 Page ID #:1



 1   Nicholas M. Wajda (Cal. Bar No. 259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 8
      MARSHA JUE-BARRETT and                      Case No. 5:21-cv-00311
 9    DOUGLAS BARRETT,
10                                                COMPLAINT FOR DAMAGES
                         Plaintiffs,
11              v.                                   1. VIOLATIONS OF THE FAIR DEBT
                                                        COLLECTION PRACTICES ACT, 15
12                                                      U.S.C. § 1692 et seq.
      MIDLAND CREDIT MANAGEMENT,                     2. ROSENTHAL             FAIR DEBT
13                                                      COLLECTION PRACTICES ACT
                         Defendant.                     (THE “RFDCPA”), CAL. CIV. CODE §
14
                                                        1788 et. seq.
15

16                                                JURY TRIAL DEMANDED
17

18                                           COMPLAINT

19          NOW COME Plaintiffs, MARSHA JUE-BARRETT and DOUGLAS BARRETT, through

20   undersigned counsel, complaining of Defendant, MIDLAND CREDIT MANAGEMENT, as
21   follows:
22
                                       NATURE OF THE ACTION
23
            1.       This action is seeking redress for Defendant’s violation(s) of the Fair Debt
24
     Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. and the Rosenthal Fair Debt
25

26   Collection Practices Act (the “RFDCPA”), Cal. Civ. Code § 1788 et. seq.

27

28
                                                    1
Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 2 of 9 Page ID #:2



 1                                   JURISDICTION AND VENUE
 2          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
 3
            3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
 4
                                       PARTIES
 5          4.      MARSHA JUE-BARRETT (“Marsha”) is a natural person, over 18-years-of-age,
 6   who at all times relevant resided at 2305 Azalia Lane, #6052, Crestline, California 92325.
 7
            5.      DOUGLAS BARRETT (“Douglas”) is a natural person, over 18-years-of-age, who
 8
     at all times relevant resided at 2305 Azalia Lane, #6052, Crestline, California 92325.
 9
            6.      Marsha and Douglas (collectively “Plaintiffs”) are “consumer[s]” as defined by 15
10

11   U.S.C. § 1692a(3).

12          7.      Plaintiffs are “consumer[s]” as defined by Cal. Civ. Code § 1788.2(h).

13          8.      MIDLAND CREDIT MANAGEMENT (“Defendant”) maintains a principal place
14   of business at 350 Camino de la Reina, #100, San Diego, California 92108.
15
            9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
16
            10.     Defendant uses instrumentalities of interstate commerce and the mail in its business
17
     – the principal purpose of which is the collection of debt owed or due or asserted to be owed or due
18

19   another.

20                                     FACTUAL ALLEGATIONS

21          11.     At some point, Douglas applied for and was approved for a line of credit with Credit

22   One Bank (“Credit One”).
23
            12.     Due to unforeseen financial difficulties, Douglas was unable to stay current on his
24
     obligation to Credit One.
25
            13.     At the time that Douglas fell into default with Credit One, he owed approximately
26
     $750 (“subject debt”).
27

28          14.     Douglas’ $750 balance is a “debt” as defined by 15 U.S.C. §1692a(5).
                                                       2
Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 3 of 9 Page ID #:3



 1          15.     On or around September 2020, both Plaintiffs started receiving calls from Defendant
 2   in an attempt to collect on the subject debt.
 3
            16.     During one of these phone calls, Douglas agreed to settle the subject debt with
 4
     Defendant for $300.
 5
            17.     During the course of the settlement negotiations, Douglas has received numerous
 6

 7   statements and collection letters from Defendant.

 8          18.     Defendant mailed or caused at least one of these letters to be mailed to Douglas

 9   inside of an envelope containing the words “TIME SENSITIVE.”
10
            19.     When Plaintiffs both observed the “TIME SENSITIVE” envelope, they became
11
     nervous, anxious, and worried.
12
            20.     As a result of the impact that the words “TIME SENSITIVE” had on Plaintiffs, they
13
     immediately opened the TIME SENSITIVE envelope.
14

15          21.     They immediately opened the TIME SENSITIVE envelope because they were

16   nervous, anxious, and worried to learn of the allegedly TIME SENSITIVE matter.
17          22.     Defendant routinely sends collection letters inside of TIME SENSITIVE envelopes
18
     in an attempt to cause the least sophisticated consumer to open the envelope, read the enclosed
19
     letter and call Defendant about the debt referred to in said letters.
20
            23.     Defendant has determined that it collects more money from consumers when it sends
21

22   letters in TIME SENSITIVE envelopes.

23          24.     On information and belief, Defendant’s research demonstrates that the least

24   sophisticated consumer is more likely to open collection letters sent in TIME SENSITIVE
25   envelopes than envelopes that do not contain the words TIME SENSITIVE.
26

27

28
                                                         3
Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 4 of 9 Page ID #:4



 1          25.     Inducing consumers like Plaintiffs to call Defendant to obtain clarification (by and
 2   through the wording of TIME SENSITIVE envelopes) was intended to give Defendant an
 3
     opportunity to pitch payment options on a consumer who may otherwise not call Defendant.
 4
            26.     Defendant then started placing calls to Marsha.
 5
            27.     During at least one of these phone calls, after confirming that Marsha was Douglas’
 6

 7   wife, Defendant stated that it was collecting on “their” debt owed to Credit One.

 8          28.     Marsha advised that the subject debt belonged to her husband and not to her, to

 9   which Defendant’s representative replied, “you guys” owe $750, how are Plaintiffs going to start
10
     doing the payment plan.
11
            29.     Defendant’s representative also mentioned that the $300 settlement to which
12
     Douglas had agreed had never been paid.
13
            30.     Concerned with having this debt hanging over her head, and influenced by the
14

15   anxiety caused by the TIME SENSITIVE letter that Douglas had received, Marsha agreed to a

16   payment plan of $185 a month.
17          31.     Marsha made payments $187.50 toward the subject debt on September 15, 2020,
18
     October 4, 2020, October 15, 2020, and November 4, 2020, as well as a payment of $100 on
19
     October 2, 2020, totaling $850.
20
            32.     When Douglas found out that Marsha had paid $850 toward the subject debt, he was
21

22   livid that Defendant had violated the initial $300 settlement agreement to which he had agreed.

23          33.     Douglas wrote a letter to Defendant on February 2, 2021, requesting that Defendant

24   stick to the original $300 settlement agreement and refund the difference to Marsha.
25          34.     Unfortunately, Defendant never complied with this request.
26
            35.     Moreover, Defendant sent Douglas a letter dated December 7, 2020, stating that the
27
     balance owed on the subject debt was still $462.50 despite Marsha’s $850 in payments.
28
                                                      4
Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 5 of 9 Page ID #:5



 1          36.     Concerned with Defendant’s abusive debt collection practices, Plaintiffs retained
 2   counsel to file this action to compel Defendant to cease its abusive conduct.
 3
                                                        DAMAGES
 4
            37.     Congress enacted the FDCPA to rein in certain "evils" associated with debt
 5
     collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),
 6

 7   because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

 8   U.S.C. § 1692(b).

 9          38.     To address those practices, the FDCPA imposes a "rule against trickery." Beler v.
10
     Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke
11
     v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's
12
     prohibitions "keep consumers from being intimidated or tricked by debt collectors").
13
            39.     The statute thus gives debtors a right to receive accurate information, which they
14

15   can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph P'ships

16   LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information that
17   helps consumers to choose intelligently ... .").
18
            40.     But being lied to in violation of an anti-trickery statute like the FDCPA is a concrete
19
     harm nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S. Ct. 1114,
20
     71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a misrepresentation
21

22   made unlawful" by federal statute suffered an injury in fact and thus had Article III standing).

23          41.     Concerned with having had their rights violated, Plaintiffs were forced to retain

24   counsel; therefore, expending time and incurring attorney’s fees to vindicate their rights.
25

26                                         CLAIMS FOR RELIEF

27                                             COUNT I:
                       Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
28
                                                         5
Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 6 of 9 Page ID #:6



 1          42.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as
 2   though fully set forth herein.
 3
                                      Violation(s) of 15 U.S.C. § 1692e and 1692f
 4
            43.     Pursuant to §1692f of the FDCPA, a debt collector is prohibited from using “unfair
 5
     or unconscionable means to collect or attempt to collect any debt.”
 6

 7          44.     Section 1692f(8) of the FDCPA specifically prohibits a debt collector from:

 8                  Using any language or symbol, other than the debt collector’s address, on
            any envelope when communicating with a consumer by use of the mails or by
 9          telegram, except that a debt collector may use his business name if such name does
            not indicate that he is in the debt collection business.
10

11          45.     Defendant violated §1692f by employing unfair and unconscionable means to

12   attempt to collect on a debt not belonging to Plaintiff.

13          46.     Specifically, Defendant unfairly and unconscionably coerced Marsha into paying
14
     more than the $300 to which Douglas and Defendant had originally agreed to settle the subject debt.
15
            47.     To add insult to injury, Defendant claims that Plaintiffs still owe on the subject debt
16
     and that it has not been paid off despite Marsha’s payments totaling $850.
17
            48.     The use of the phrase TIME SENSITIVE on the subject envelope sent to Douglas
18

19   violates §1692f(8) of the FDCPA as a matter of law because §1692f(8) prohibits a debt collector

20   from using any language, other than the debt collector’s address, on any envelope when
21   communicating with a consumer.
22
            49.     Plaintiffs immediately opened the subject envelope because it contained the words
23
     TIME SENSITIVE.
24
            50.     Defendant’s use of the words TIME SENSITIVE violated §1695f(8) because these
25

26   words intended to create, and does create, a false sense of urgency to the least sophisticated

27   consumer.

28
                                                        6
Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 7 of 9 Page ID #:7



 1          51.     In fact, Defendant’s use of the words TIME SENSITIVE on its envelope, coupled
 2   with the incessant phone calls and the implication by Defendant that Marsha was somehow
 3
     responsible for Douglas’ debt led Marsha to agree to a payment plan on a debt for which she was
 4
     not responsible.
 5
            52.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
 6

 7   false, deceptive, or misleading representation” in connection with the collection of a debt.

 8          53.     Pursuant to §1692e(2) of the FDCPA, a debt collector is prohibited from “the false

 9   representation of (A) the character, amount, or legal status of any debt. . .”
10
            54.     Defendant violated §1692e by falsely representing, through implication, that Marsha
11
     was liable for the debt that was owed by Douglas, which resulted in Marsha agreeing to a payment
12
     plan to pay off Douglas’ debt.
13
            55.     Defendant violated §1692e(2) by falsely representing the character of the subject
14

15   debt; specifically, Defendant implied that Marsha, as Douglas’s wife, was responsible for Douglas’

16   debt, when in fact, she is not responsible for the subject debt.
17          56.     As pled above, Plaintiffs were harmed by Defendant’s unfair collection practices.
18
            57.     Plaintiffs may enforce the provisions of 15 U.S.C. § 1692e and f pursuant to section
19
     k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with
20
     any provision of [the FDCPA] with respect to any person is liable to such person in an amount
21

22   equal to the sum of -

23          (1)     any actual damage sustained by such person as a result of such failure;

24          (2)
25                  (A)      in the case of any action by an individual, such additional damages
26                           as the court may allow, but not exceeding $1,000.00; or

27          (3)     in the case of any successful action to enforce the foregoing liability, the
                    costs of the action, together with reasonable attorney's fees as determined by
28                  the court.
                                                         7
Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 8 of 9 Page ID #:8



 1
            WHEREFORE, Plaintiffs, MARSHA JUE-BARRETT and DOUGLAS BARRETT,
 2

 3          respectfully request that this Honorable Court enter judgment in their favor as follows:

 4
            A.       a finding that Defendant violated 15 U.S.C. § 1692;
 5

 6          B.       an award of any actual damages sustained by Plaintiff as a result of Defendant’s

 7                   violation(s) pursuant to 15 U.S.C. §1692k(a)(1);

 8          C.       an award of such additional damages, as the Court may allow, but not exceeding
 9                   $1,000.00 pursuant to 15 U.S.C. §1692(a)(2)(A);
10
            D.       an award of costs of this action including expenses together with reasonable
11
                     attorney’s fees as determined by this Court pursuant to 15 U.S.C. §1692k(a)(3); and
12
            E.       an award of such other relief as this Court deems just and proper.
13

14                                                  COUNT II
                                      Violations of §1788.17 of the RFDCPA
15
            58.      All paragraphs of this Complaint are expressly adopted and incorporated herein as
16
     though fully set forth herein.
17

18          59.      California Civil Code § 1788.17 provides:

19
                     Notwithstanding any other provision of this title, every debt collector
20                   collecting or attempting to collect a consumer debt shall comply with the
                     provisions of Section 1692b to 1692j [of the FDCPA], inclusive, of, and
21                   shall be subject to the remedies in Section 1692k of, Title 15 of the United
22                   States Code.

23          60.      As stated above, Defendant violated 15 U.S.C. §§ 1692e and f, therefore violating

24   Cal. Civ. Code § 1788.17.
25          WHEREFORE, Plaintiffs, respectfully requests that this Honorable Court enter judgment
26
     in their favor as follows:
27
                  a. Declaring that the practices complained of herein are unlawful and violate the
28
                                                       8
Case 5:21-cv-00311-JWH-SP Document 1 Filed 02/23/21 Page 9 of 9 Page ID #:9



 1                   RFDCPA;
 2               b. Awarding Plaintiffs statutory and actual damages, in an amount to be determined
 3
                     at trial, for the underlying RFDCPA violations;
 4
                 c. Awarding the Plaintiffs costs and reasonable attorney fees; and
 5
                 d. Awarding any other relief as the Honorable Court deems just and proper.
 6

 7                                      DEMAND FOR JURY TRIAL

 8           Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of any and all issues in

 9   this action so triable of right.
10   DATED: February 23, 2021                           Respectfully submitted,
11                                                      MARSHA JUE-BARRETT and
                                                        DOUGLAS BARRETT
12

13
                                                        By: /s/ Nicholas M. Wajda
14
                                                        Nicholas M. Wajda
15                                                      WAJDA LAW GROUP, APC
                                                        6167 Bristol Parkway
16                                                      Suite 200
                                                        Culver City, California 90230
17
                                                        +1 310-997-0471
18                                                      nick@wajdalawgroup.com

19

20

21

22

23

24

25

26

27

28
                                                        9
